Case: 11-20249     Document: 00511653963         Page: 1     Date Filed: 11/03/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 3, 2011
                                     No. 11-20249
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

WILLIAM SOLOMON LEWIS,

                                                  Plaintiff-Appellant

v.

BRAZORIA COUNTY SHERIFF’S OFFICE; SHERIFF CHARLES WAGNER;
UNIVERSITY OF TEXAS MEDICAL BRANCH,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CV-5014


Before DAVIS, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
        William Solomon Lewis, Texas prisoner # 73998279, appeals from the
dismissal of his civil rights action, which was brought pursuant to 42 U.S.C.
§ 1983.
        “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). A timely
“notice of appeal in a civil case is a jurisdictional requirement.” Bowles v.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20249    Document: 00511653963      Page: 2    Date Filed: 11/03/2011

                                  No. 11-20249

Russell, 551 U.S. 205, 214 (2007). A document may be construed as a notice of
appeal only if it “clearly evinces the party’s intent to appeal.” Mosley, 813 F.2d
at 660 (internal quotation marks and citation omitted). A pleading that both
seeks to appeal and to obtain relief from the district court does not clearly evince
an intent to appeal. See id.
      Both of the pleadings Lewis evidently intended to serve as notices of
appeal also sought postjudgment relief from the district court. See Rosenzweig
v. Azurix Corp., 332 F.3d 854, 864 (5th Cir. 2003). Those pleadings therefore did
not clearly evince an intent to appeal, and were ineffective to serve as notices of
appeal. See Mosley, 813 F.2d at 660. Because there is not effective notice of
appeal, we lack jurisdiction over Lewis’s appeal. See Bowles, 551 U.S. at 214.
      Lewis moves for leave to supplement his brief and to have his case placed
under seal. Because we lack jurisdiction over the appeal, Lewis’s motions are
denied.
      APPEAL DISMISSED. MOTIONS DENIED.




                                         2